Per Curiam.
The learned judge who made the order appealed from, after a careful examination of the law, denied the motion for a mandamus; and he has fully, and very clearly given his reasons therefor. See S. C., N. Y. State Rep., 633.
We have examined the questions raised by the appeal, and fully agree with him, both in the conclusions to which he has arrived, and the grounds on which such conclusions are based.
A similar application was made to Mr. Justice Freedman, in the case of the New York Electric Lines Co. v. John D. Crimmins and others and by him denied. MSS. opinion N. Y. Sup. Ct., Sp. Tm., Nov. i, 1886.
For the reasons stated in the opinions, we think the order appealed from should be affirmed.